FILED
                            NOT FOR PUBLICATION                             APR 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DIETZ INTERNATIONAL PUBLIC                       No. 11-56267
ADJUSTERS OF CALIFORNIA, INC., a
California corporation,                          D.C. No. 2:09-cv-06662-MMM-E

              Plaintiff - Appellant,
                                                 MEMORANDUM *
  v.

EVANSTON INSURANCE COMPANY,
an Illinois corporation,

              Defendant - Appellee.



                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                             Submitted April 11, 2013 **
                                Pasadena, California

Before: BERZON, TALLMAN, and M. SMITH, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiff Dietz International Public Adjusters of California, Inc. appeals the

district court’s grant of summary judgment to defendant Evanston Insurance Co. in

Dietz’s diversity action seeking reimbursement of payments made to settle claims

against it. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Hansen v. Dep’t of Treasury, 528 F.3d 597, 600 (9th Cir. 2007), and we affirm.

      The statutory language of Section 554 of the California Insurance Code is

unambiguous and does not preclude Evanston from enforcing a provision in

Dietz’s professional liability insurance policy that bars Dietz from making

voluntary payments to settle claims against it. See Insua v. Scottsdale Ins. Co., 104

Cal. App. 4th 737, 743 (2002), review denied, No. S112788 (Feb 25, 2003)

(holding that insurer could assert voluntary payments defense even when it failed

to promptly assert a late notice defense).

      On its face, Section 554 provides only for the waiver of an insurer’s late

notice defense, a substantively different defense than the voluntary payments

defense that Evanston asserted at summary judgment. See id. Because Dietz failed

to demonstrate that Evanston intentionally relinquished its right to raise its

voluntary payments defense, Evanston has not waived that defense under

California law. See Waller v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 31 (1995).

      AFFIRMED.


                                             2